36 F.3d 1094
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.Regina BROOKS;  Elbert T. Buck, Jr.;  William A. Lowery;Peggy Stamey;  Lynn C. Phillips;  Wilford Shields,Defendants Appellees.
No. 94-6441.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided September 27, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-549-CRT-F)
Cornelius Tucker, Jr., appellant pro se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Cornelius Tucker appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  We amend the district court's judgment to reflect that this dismissal is without prejudice.  28 U.S.C. Sec. 2106 (1988).


2
Accordingly, we affirm the district court's decision as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED